Title: To Thomas Jefferson from James Madison, 29 July 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     July 29. 1808
                  
                  The Bearer Mr. Dade has just handed me the inclosed which he wishes to support with your; the object it explains. In addition to the testimonies of Mr Taylor &c &c I have a letter from my brother which speaks the same language, as justified by his personal knowledge. I was but slightly acquainted myself, with Mr Dade, but his character as I have always viewed it thro’ his standing in the neighborhood corresponds with the outlines given in the inclosed. I have apprized him that the vacancy produced by the resignation of Capt. Maury, immediately in his , had been filled. He is so bent however on military service, that he, wishes to take the chance of any other that may be unfilled, or that may offer. I have apprized him also that the Secty. of War is in the District of Maine.
                  If nothing has happened to the mail, you will have seen the acct. of the farce at Bayonne. How will the result affect us? The transfer of Spanish America to Bonaparte, and the stipulation agst. dismemberment, wear a loud countenance on our side. On another, the more South Ama. becomes the bone of contention as is implied by the transaction, the more the parties ought in common prudence, to see the importance of the U. States. I should feel great confidence in this reasoning if a like one had not been so little verified by what has passed.    We did not reach home till last night, having been delayed in our preparations at Washington so much that we did not set out till Monday morning. We were as much favored by the weather on the journey as you were.
                  Yrs. with respectful attacht.
                  
                     James Madison 
                     
                  
               